DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (2002/0166267) in view of Ono (10,753,066).

Regarding claims 1 and 9, McGugan discloses a work vehicle (2) comprising:
A frame (4)
A drawbar assembly (3) coupled to the frame
A circle drive assembly coupled to the drawbar assembly (Figure 1)
A ground engaging device configured to support the frame above a ground (Figure 1)
A moldboard (7) coupled to the work vehicle (1) and configured to move a ground material
A gate coupled to the moldboard (pgph 0032)
A gate actuator coupled to the moldboard, the actuator configured to move the moldboard to an open position, a closed position, or to a position in between (pgph 0032)
A controller, the controller configured to move the gate to one of the open position, the closed position, or the position in between 

While McGugan discloses the invention as described above, it fails to disclose that the movement of the wings/gates is controlled via the controller based on input from a sensor that senses ground features.  Like McGugan, Ono also discloses a motor grader that uses a moldboard to move ground material.  Unlike McGugan, Ono discloses the use of sensors that monitor ground features and locations and control the moldboard based on the sensor readings.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize sensor readings for real time adjustment of the wings/gates of McGugan as taught by Ono as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to provide quick and precise adjustment of the moldboard and the end gates to avoid damage due to obstructions and perform accurate grading.

Regarding claims 5 and 12, the combination discloses a gate that is capable of preventing a windrow formation.

Regarding claims 6 and 13, the combination discloses a sensor that is at least one of a radar, lidar and a camera.

Regarding claims 7 and 14, the combination discloses that the work vehicle is configured to move the ground material on a first path and the ground feature is at least one of a second path, a high portion and a low portion.

Regarding claims 8 and 18, the combination disclose that the controller receives the signal indicative of the location as a distance from the work vehicle.

Regarding claims 15-17, the combination discloses that the gate is movable to an open position, closed position or position in between based on the ground feature and location and based on the intended disposition of the ground material (structure vs. method).

Regarding claim 19, the combination discloses that the vehicle is a motor grader.


Claims 2-4, 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (2002/0166267) in view of Ono (10,753,066) as applied to claims 1 and 9 above and further in view of Wang et al. (10,066,367).

Regarding claims 2, 10 and 20, the combination of McGugan and Ono discloses the invention as described above, but fails to disclose the use of a Global Positioning System.  Like the combination, Wang et al. also discloses the use of a grader blade on a work vehicle for grading a work surface and utilizing sensors to monitor the position of the implement.  Unlike the combination, Wang further discloses the use of GPS to monitor the position of the work vehicle in relation to known topography to better control the position and actions of the vehicle and the implement.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize GPS in addition to ground feature sensors in the combination of McGugan and Ono as taught by Wang et al. to provide more accurate grading and control of the work vehicle during use as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 3-4 and 11 the combination discloses that the controller in combination with the GPS controls the position and angle of the blades in response to ground features and the desired grading of the ground surface using actuators. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwase (2022/0091271) discloses an earthworking machine with obstacle detection. Ferrell (6,152,238) discloses sensors for a motor grader blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671